Adams, J.:
The plaintiff, in his complaint, alleges that the action is brought on his own behalf, as well as on behalf of all other persons holding policies of insurance in the company of the defendant who may desire to join in the prosecution.
This complaint was demurred to by the defendant upon the following grounds, viz.:
“ (1) That the said complaint does not state facts sufficient to con- ■ stitute a cause of action.
“ (2) That it appears upon the face of the complaint that the plaintiff has not legal capacity to sue, in that the action is not brought by the Attorney-General of the State of New York, nor by a'judgment creditor of the defendant corporation; and in that it does not appear that the plaintiff has sought any relief for his alleged grievances within the said corporation; and in that it does not appear that he has requested any action to be brought by the officers of said corporation, or that they have refused to bring such action.
“ (3) That it appears upon the face of the complaint that there is a defect of parties defendant, in that the acts and omissions therein alleged were the acts and omissions of the officers and *257directors of the defendant corporation charged with the management of its affairs, and that none of such officers and directors alero ade parties herein.”
The demurrer was overruled at the Special Term, and from the order overruling the same, as well as from the judgment entered thereon, the defendant appealed to this court.
In order that the questions raised by the defendant’s demurrer-may be intelligently discussed and properly disposed of, it is necessary to understand, if. possible, not only the character of the relief which the plaintiff seeks to obtain by means of his action, but the precise allegations of the complaint upon which he rests his right to recover, an undertaking which is attended with no little difficulty in this instance, by reason of the prolixity of the pleader, who has. drawn his complaint so informally and with so much reiteration as. to render it somewhat uncertain upon just what facts he places his; reliance.
Haply, in such an emergency, we are at liberty to invoke the general rule of pleading, that where a complaint is met by a demurrer upon the ground that it does not state a cause of action, the pleading thus demurred to will be held to state such facts as can be implied from its allegations by reasonable and fair intendment 5 and that the facts thus stated shall be deemed admitted by the-demurrer. (Sage v. Culver, 147 N. Y. 241.) This rule, however, is not without its limitations, one of which is that facts only, and. not the conclusions or inferences drawn therefrom by the pleader,, are to be regarded as established by the interposition of the demurrer ; and when, as in this case, the contract relied upon happens to be in writing and set forth at length in the complaint, the rights of the parties must be determined by its terms, as construed by the court, and not by the pleader. (Buffalo Catholic Institute v. Bitter, 87 N. Y. 250; Bogardus v. N. Y. Life, Ins. Co., 101 id. 328.)
Adopting, therefore, the rule thus stated for our guidance, and treating the policy, of insurance attached to the plaintiff’s complaint as a statement of the entire contract between .the parties, we find, when considered in connection with the several alleged breaches of' ,it^ conditions by the defendant, that the difficulty of which we have *258"been speaking is, in a measure, obviated, and that the cause of action which the plaintiff has attempted to set out, relieved , of all surplus and redundant matter, may be briefly epitomized in the following allegations, viz.:
That the defendant, in and by the terms of its contract with the plaintiff, undertook and agreed from its net earnings to create and maintain a reserve fund, stipulating that when such fund should exceed a certain amount the surplus should be divided among the various policyholders or members of the association; that in violation of this agreement the defendant has not only failed to properly create and maintain such reserve fund, but has diverted its net earnings to other purposes, and has not divided the surplus thereof in accordance with the agreement entered into between the parties; and that upon this state of facts, the relief demanded is in substance that the defendant be required by the court to carry out and fulfill the terms of its contract in accordance with the terms thereof.
To all intents and purposes, therefore, the action may be treated as one for the specific performance of a contract of life insurance, based upon the co-operative or assessment plan, and,- consequently, it is one of which a court of equity will take cognizance (O' Brien v. Fitzgerald, 143 N. Y. 377), provided the facts thus alleged, giving to them all the force and value they are entitled to receive, can be said to constitute any cause of action in favor of this plaintiff, against the defendant, which we regard as extremely doubtful. (Verplank v. Mercantile Ins. Co., 1 Edw. Ch. 87; Karnes v. Rochester & Genesee Valley R. R. Co., 4 Abb. [N. S.] 107; Bewley v. The Equitable Life Assurance Society of the United States, 61 How. Pr. 344; Uhlman v. N. Y. Life Ins. Co., 109 N. Y. 421.)
In the view, however, which we take of this case, it will not be necessary to pass upon this particular feature of it, inasmuch as we conclude that the interlocutory judgment must be reversed and the demurrer sustained, upon the ground that the plaintiff has no legal •capacity to maintain the action in any event. "Were the plaintiff a judgment creditor of the defendant, it is quite possible that a cause of action might be -spelled out of the complaint in his. favor within the authority of the cases last cited. But there is, of course, no pretense that he sues in that capacity, and it is, therefore, a little difficult to determine precisely what is his relation to the defendant, *259although the trend of authority appears to be that it may be regarded as one of contract, measured by the terms of the policy. (Cohen v. N. Y. Mutual Life Ins. Co., 50 N. Y. 610; People v. The Security Life Ins. & Annuity Co., 78 id. 114.)
Without attempting, however, to determine this question, it is sufficient for our present purpose to say that the plaintiff brings his action simply as a policyholder or member of the defendant corporation, and although, as we have seen, he asks that a specific performance of the contract be decreed, it is obvious, from a mere ■casual reading of the complaint, that the relief sought cannot be ■obtained without requiring the defendant to account for the official conduct of its directors in the management and disposition of the funds and property of which they are the legal custodians. In other words, although not so alleged, the action is one which is necessarily founded upon the misconduct of the defendant’s trustees, directors or managers, and consequently it is one within the contemplation of ' section 1781 of the Code of Civil Procedure, which must be brought against the officers of the defendant and not against the corporation ■only.
Furtnermore, such an action must be brought either by a creditor •of the corporation — which means a judgment creditor —(Belknap v. North America Life Ins. Co., 11 Hun, 283 ; Cole v. The Knickerbocker Life Ins. Co., 23 id. 255) or else by the Attorney-General in behalf of the People of the State. (Code Civ. Proc. § 1782 • People v. Ballard, 134 N. Y. 269.)
We think these provisions of the Code were obviously designed by the Legislature to provide a remedy and the means of obtaining the same for every person whose relation to a corporation entitles him to relief similar to that sought by the plaintiff through the medium of. this action. If this be so, it follows ■ that the remedy thus afforded, being adequate and complete, a separate and independent action is not maintainable by the plaintiff in his individual capacity,.
And in this connection it is proper that allusion should be made to section 56 of chapter 690 of the Laws of 1892, known as “ The Insurance Law,” which reads as follows, viz.:
“ § 56. Proceedings for accounting, injunction or a receiver must be upon application of the Attorney-General.—No order, judg*260ment or decree }:>roviding for an accounting, or enjoining, restraining or interfering with the prosecution of the business of any domestic insurance corporation, or appointing a temporary or permanent receiver thereof, shall be made or granted otherwise than upon the application of the Attorney-General on .his own motion or after his approval of a request in writing therefor of the superintendent of insurance, except in an action by a judgment creditor or in proceedings supplementary to execution.”
How, the relief asked for by the plaintiff in this action necessarily involves, in the event of his success, the entry of a judgment- or decree which will require the defendant to abandon the practice and method upon which it is at present conducting its extensive-business (Seymour v. The Mutual Reserve Fund Life Assn., 14 Misc. Rep. 151) ; and it is difficult- to see how he can obtain all the relief he demands, unless something in the nature -of an- accounting is required upon the part of the defendant. Indeed, in the 6th subdivision of the prayer of his complaint, he asks :
“ That the total number of policyholders now living be ascertained, and the total amount paid by such policyholders to the-. Reserve Fund be'ascertained, and the amount paid by the undersigned to the Reserve Fund be ascertained, and the undersigned be paid such amount of the Reserve Fund over and above $1,000,000, in proportion to the amount he has contributed thereto as compared with the whole amount contributed by policyholders now living.”
These several statutory provisions make it plain to our mind that it is the policy of ■ the law that neither individual members nor creditors at large of a corporation shall be permitted to bring actions-which shall in any material sense interfere with the system of corporate management adopted by the officers of such corporation, who, presumably and generally speaking, are the sole judges of the-manner in which its business shall be conducted (Boardman v. L. S. & M. S. Ry, Co., 84 N. Y. 151); but -that, on the contrary, any such suit or action, when not brought by-a judgment creditor, must, be instituted and conducted in the -name of the People and by the public prosecutor, the Attorney-General of the State.
In response to the contention that the possible effect, of such a constriiction of the statute would be to impair the obligation of a contract and thus violate the provision of section 10 of article 1 of *261the Constitution of the United States, it may be said that the whole scope and object of the statute is remedial only. That is, it furnishes a remedy and prescribes a method of procedure by which that remedy may be made applicable to every person situated as the plaintiff is. This much it was certainly within the province of the Legislature to do without violating any constitutional provision. (Rexford v. Knight, 11 N. Y. 308 ; People v. Turner, 117 id. 227; New Orleans W. W. Co. v. Louisiana S. Co., 125 U. S 18.)
We conclude., therefore, that, inasmuch as it is apparent that the judgment which the plaintiff is here seeking to obtain is one which will compel the defendant’s officers to account for their official conduct, and that it is also one Avhich will interfere Avith the prosecution of the defendant’s business, the action is improperly brought, and the necessary result of this conclusion is, that' the order and judgment appealed from should be reversed.
Hardin, P. J., and Green, J., concurred; Follett and Ward, JJ., dissenting.